DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10, and 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi, in view of Barron et al. (U.S. Patent Application Publication 2004/0188883).  Regarding Claims 1-8, 13-16, Kobayashi shows that it is known to provide a mold of the claimed configuration (Figure 3, element 12, 14), including one wherein at least one seal is placed around the vertically extending wall of the upper die (Figure 3, element 38, 24), placing a fiber reinforcement into the lower die and applying a resin composition onto the fiber reinforcement (Figure 3, element 60, 56), moving the upper die into the lower die (Figure 3), evacuating the mold by means of a vacuum ([0075]), completely closing the mold and exerting pressure onto the resin treated fiber reinforcement ([0076]), curing the resin and demolding the article ([0082]).  Kobayashi does not show using a thermosetting resin.  Barron et al., hereafter “Barron,” show that it is known to carry out method of making a fiber reinforced product wherein a thermosetting resin is used, wherein the cured fiber reinforced composite article has a volume fraction of fiber of 50-70% based on total volume of fiber and resin, and wherein the thermosetting resin composition is an epoxy resin comprising a diglycidyletheter of bisphenol A (0018-0019, 0021, 0033; it is interpreted that the claimed properties would be met by Barron’s epoxy resin).  It would have been obvious to one of ordinary skill in the art to use Barron’s epoxy resin in Kobayashi’s method because there is art recognized suitability for using .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 6-8, and 13-16 have been considered but are moot because the arguments are directed to the claims as-amended which required further search and consideration.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA HUSON whose telephone number is (571)272-1198.  The examiner can normally be reached on M-F 830a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MONICA ANNE HUSON
Primary Examiner
Art Unit 1742